Citation Nr: 1614648	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for scleroderma, to include as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to scleroderma.

3.  Entitlement to a total disability rating for compensation purposes by reason of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

These matters were previously before the Board in February 2014, at which time the Board remanded the claims for additional development of the evidence of record.  The Board finds that there has been substantial compliance with the remand instructions with respect to the claims for service connection.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In February 2014, the Board also remanded the issues of entitlement to service connection for right and left knee disabilities.  An August 2018 rating decision granted service connection for right and left knee disabilities.  When an appealed claim for service connection is granted during the pendency of the appeal, a notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished these issues before the Board.  Therefore, claims for service connection for right and left knee disabilities are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to TDIU REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the currently diagnosed scleroderma with any incident of service.

2.  The preponderance of the evidence weighs against associating the currently diagnosed hypertension with any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for scleroderma, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated September 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Scleroderma and Hypertension

The Veteran seeks service connection for scleroderma and hypertension.  The record is clear that the Veteran has received diagnoses of scleroderma and hypertension, such as in a January 2015 VA examination report showing diagnoses of scleroderma and hypertension.  The remaining question is whether the diagnosed disabilities are related to the Veteran's active duty service.  The Veteran has advanced a number of theories of entitlement, each of which will be considered.

First, the Veteran has asserted that scleroderma and hypertension were incurred secondary to exposure to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service separation form confirms that he served in Vietnam from September 1970 to May 1971.  Therefore, he is presumed to have been exposed to herbicides during that service.

However, contrary to the Veteran's assertions, scleroderma and hypertension are not diseases for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  79 Fed. Reg. 20,308 (Apr. 11, 2014); 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 59 Fed. Reg. 341-46 (Jan. 4, 1994).  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable.

Nor does the evidence of record in this case rise to the level of equipoise regarding any association between exposure to herbicides and the development of scleroderma and hypertension on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In January 2015, a VA examiner considered the Veteran's theory that scleroderma and hypertension were directly caused by herbicides, and the examiner opined that it was less likely than not.  The examiner specifically remarked that he could find no information that stated that scleroderma and hypertension were caused by herbicides.  The Board places great weight on the opinion of the January 2015 VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Other than the Veteran's lay statements, there is no evidence of record that contradicts the opinion of the January 2015 VA examiner.  As a lay person, the Veteran has not been shown to have the training or expertise necessary to offer a competent opinion in such a complex medical matter.  Therefore, the Board finds the January 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has asserted that scleroderma must have been caused by herbicides, as he has no other explanation regarding its etiology.  However, the VA is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  A claimant has the responsibility to present and support a claim for benefits.  The claimant, with VA assistance, must provide an evidentiary basis for the claim that rises to the level of an approximate balance of positive and negative evidence, in order for the claim to be allowed.  38 U.S.C.A. § 5107(a) (West 2014);  Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).

The Veteran's has asserted that service connection for scleroderma and hypertension should be granted as chronic diseases pursuant to the provisions of 38 C.F.R. § 3.309(a).  The Board finds that the Veteran is not entitled to presumptive service connection for either scleroderma or hypertension as a chronic disease.  The earliest post-service medical treatment records diagnosing with scleroderma and hypertension are dated from 2004, and the Veteran separated from the active duty in 1972.  No diagnosis of scleroderma or hypertension was made within one year of the Veteran's separation from service.  The Veteran has not alleged that either scleroderma or hypertension has been present continuously since active service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

Finally, the Board has considered whether service connection for scleroderma or hypertension could be warranted on a direct basis.  However, none of the Veteran's medical treatment providers gave any indication that the Veteran's scleroderma or hypertension could be related to active duty service.  The only evidence which provides any connection between the Veteran's scleroderma and hypertension and service comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether scleroderma and hypertension were caused by active service, exposure to herbicides, or are otherwise related to service, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

The January 2015 VA examiner opined that it was less likely than not that Veteran's scleroderma and hypertension were related to active service.  Again, the Board finds the January 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the January 2015 VA examiner is highly probative because it was supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Medical literature, or a lack supporting medical literature, was noted.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the January 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and scleroderma or hypertension is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes scleroderma and hypertension were caused by herbicide exposure during service.  However, the evidence of record does not support this contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claims of entitlement to service connection for scleroderma and hypertension, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for scleroderma, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to scleroderma, is denied.


REMAND

The Veteran has applied for TDIU.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2015).  TDIU is assigned whether, due to service-connected disability, the Veteran is unable to secure or follow a substantially gainful occupation.  If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).  

In this case, service connection is in effect for right knee limitation of flexion,  rated 30 percent; left knee limitation of flexion, rated 20 percent; right knee instability, rated 10 percent; and left knee instability, rated 10.  The combined service-connected disability rating is 60 percent, as of November 13, 2015, but was 40 percent as of January 26, 2015, and 20 percent as of August 30, 2007.

Disability of both lower extremities, including the bilateral factor will be considered as one disability in determining whether the Veteran meets the percentage criteria.  As such, the Veteran meet the schedular requirements for consideration of TDIU.  38 C.F.R. § 4.16(a) (2015).

However, prior to November 13, 2015, TDIU may be awarded even if the requisite schedular criteria were not met if the claimant was nevertheless shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  At the September 2013 Board hearing, the Veteran specifically requested consideration of a TDIU and that provision.  38 C.F.R. § 4.16(b) (2015).

On the December 2011 application for TDIU, the Veteran indicated that he had completed four years of high school.  Prior to retirement, he had been employed as a commercial drywaller.  He has not completed any other education or training.

The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities.  The Board finds that completion of a vocational opinion would be helpful in resolution of the request for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization or release from the Veteran, obtain all outstanding medical records.  All attempts to locate these records must be documented in the claims folder.
      
2.  Then, schedule the Veteran for a VA examination, to determine if the Veteran's functional limitations from his service-connected bilateral knee disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner must review the claims file and should note that review in the report.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected bilateral knee disabilities.  If the Veteran is felt capable of work despite the knee disabilities, the examiner should state what type of work and what accommodations would be required due to the service-connected disabilities.  A complete rationale for any opinion expressed must be provided.

3.  Then, readjudicate the claim, to specifically include considering entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) and whether referral for consideration of TDIU is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


